Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Regarding claim(s) 3 and 11:
Applicant’s representative argues that Dudar directed to the processing of a plurality of temperature sensors provided in a single device.  Thus, because the processing is directed to three temperature sensors in a single vehicle, Dudar does not disclose or suggest “abnormality determination apparatus which determines abnormality of temperature sensor in a plurality machine tools, wherein the plurality of machine tools are of equivalent unit type, are provided in equivalent environments, and are provided with temperature sensors at equivalent position…..determine whether or not the plurality of machine tools are in a heat generation state; compare the acquired temperature data upon a determination that the plurality of machine tools are not in the heat generation state”.
Examiner respectfully disagrees.  Dudar clearly teaches a plurality of machine tools [plurality of vehicles – vehicle and other vehicles within the vicinity of the vehicle (within  a quarter mile or other suitable distance ) – see par. 0068] are of equivalent unit type, are provided in equivalent environments [within distance], and are provided with temperature sensors at equivalent positions [air temperature AAT for vehicle – see par. 0049], acquire temperature data of the sensors, determine whether or not the plurality of machine tools [vehicles] are in a heat generation; comparing the acquired temperature data upon a determination that the plurality of machine tools are not in heat generation state [as suggested by Dudar in par. 0049; during an engine-off condition, the controller may opportunistically carry out a diagnostic method for confirming the functionality of three vehicle temperature sensors.  However, in some conditions a divergent temperature reading may be due to the different environment each sensor is located in. To rule out varying environmental effects, the diagnostic method may confirm functionality of the AAT sensor via crowd-sourced temperatures (sensors form other vehicle) and/or by performing the diagnostic during certain conditions (e.g., at night); see par. 0031 – control system communicatively couple to other vehicles to receive information regarding vehicle data…vehicle operating procedures, etc.,].
[0015] The following description relates to systems and methods for confirming the functionality of an ambient air temperature (AAT) sensor and an intake air temperature (IAT) sensor after a soak period following an engine shut-off.  The output from the AAT sensor may be displayed as the outside air temperature on the vehicle dash and may be used in many engine controls and diagnostics.

[0031] Control system 190 may be communicatively coupled to other vehicles or infrastructures using appropriate communications technology, as is known in the art.  For example, control system 190 may be coupled to other vehicles or infrastructures via a wireless network 131, which may comprise Wi-Fi, Bluetooth, a type of cellular service, a wireless data transfer protocol, and so on.  Control system 190 may broadcast (and receive) information regarding vehicle data, vehicle diagnostics, traffic conditions, vehicle location information, vehicle operating procedures, etc., via vehicle-to-vehicle (V2V), vehicle-to-infrastructure-to-vehicle (V2I2V), and/or vehicle-to-infrastructure (V2I) technology.  The communication and the information exchanged between vehicles can be either direct between vehicles, or can be multi-hop.  In some examples, longer range communications (e.g. WiMax) may be used in place of, or in conjunction with, V2V, or V2I2V, to extend the coverage area by a few miles.  In still other examples, vehicle control system 190 may be communicatively coupled to other vehicles or infrastructures via a wireless network 131 and the internet (e.g. cloud), as is commonly known in the art.

Thus, examiner respectfully submits that Dudar teaches the claimed limitations.
Regarding claim(s) 1, 4 and 9:
Applicant’s representative argues that Nishijima is directed to the processing of a plurality temperature sensor provided in a single device.  In particular, Nishijima is directed to monitoring the temperature of two headlights of a vehicle, and comparing the temperatures in other to determine whether there is an abnormality.  Thus, in Nishijima, because the processing 
Note:  the claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)" (MPEP page 2100-8, col 2 lines 45-48; page 2100-9, col 1, lines 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.   In instant case, Nishijima teaches a plurality of devices of equivalent unit type (headlights), are provided in equivalent environment (in a vehicle) and are provided with temperature sensors at equivalent position (see fig. 1).  Nishijima teaches each headlight including a  control unit 21 has a microcomputer that performs overall control of each unit of the lamp ECU 20.  The microcomputer includes a CPU 211, ROM 213, RAM 215, and counter 217, Various functions of the control unit 21 are realized by the CPU 211 executing a program stored in a non-transitory tangible computer readable storage medium [therefore, each headlight can be considered as a separate working device].  
Nishijima further teaches 
acquire temperature data outputted by the temperature sensors [step S230 and S240 of fig. 3];
determine whether or not the plurality of devices are in a heat generation state;
Both headlamp are ON for a predetermined time];
[0046] In step S220, the control unit 21 determines whether or not it is a determination timing.  The determination timing is a timing at which a preset set time has elapsed since lighting control for the headlight 10A and the headlamp 10B was started.  The set time is preset from the following aspect.  In other words, when the set time elapses after the lighting control for the headlamp 10A and the headlamp 10B starts, the set time is set so as to be suitable timing for determining the failure of the temperature sensor 27 and the temperature sensor 37.  In the case where the timing is not the determination timing, step S220 is executed again.  In the case where the timing is the determination timing, the process proceeds to step S230.

compare the acquired temperature data upon a determination that the plurality of devices are performing equivalent device operations; and
[0049] In step S250, the control unit 21 compares the temperature value of the lamp ECU 20 with the temperature value of the lamp ECU 30, and determines whether or not the difference between these temperature values is less than a preset determination threshold value.

determine whether or not one or more of the temperature sensors is abnormal based on a comparison result of the acquired temperature data.
[0056] In other words, in the case where the difference between the temperature value of the lamp ECU 20 and the temperature value of the lamp ECU 30 is equal to or greater than the preset determination threshold value, the control unit 21 determines that either one of the temperature sensor 27 and the temperature sensor 37 is faulty.

Therefore, examiner respectfully submits that the combination of Nishijima and ApA teaches the claimed limitations.
 Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115